Citation Nr: 0431462	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a skin disability affecting the feet and hands (also referred 
to herein simply as a skin disability). 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972.

This appeal arises from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the veteran's claim 
for service connection for a skin disability.  A Board 
hearing was held at the RO before the undersigned Veterans 
Law Judge in March 2004.

For the reasons set forth below, the issue on appeal will be 
REMANDED, in part, to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  By a rating decision dated in May 1972, the RO denied the 
veteran's claim of entitlement to service connection for a 
skin disability.  The veteran was notified of this decision 
by letter dated June 8, 1972; there is no indication that the 
veteran expressed disagreement or otherwise completed a 
substantive appeal to this rating decision.

2.  The evidence received subsequent to the May 1972 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.




CONCLUSION OF LAW

1.  The May 1971 rating decision, which denied the veteran's 
claim of entitlement to service connection for a skin 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2003).

2.  New and material evidence has been presented to reopen a 
claim for service connection for a skin disability.  38 
U.S.C.A. §§ 5103, 5103A, 5108 (West 2002); 38 C.F.R. §§ 
3.156, 3.159 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently suffers from a skin disability that was incurred in 
or as a result of active duty service.  

A brief review of the history of this appeal is as follows:  
By a May 1972 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for skin 
disability.  The RO notified the veteran of that decision and 
his appellate rights by letter dated in June 1972.  The 
veteran did not express disagreement with this decision or 
otherwise file a substantive appeal.  Therefore, the decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R.  §§ 20.200, 
20.201, 20.202, 20.302.

In January 2001, the veteran renewed his claim for 
entitlement to service connection for a skin disability.  In 
an October 2001 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for a skin 
disability.  The veteran perfected a timely appeal to this 
rating decision, which led to the present matter.  

By a March 2002 Statement of the Case, the RO appears to have 
reopened the veteran's claim for service connection for a 
skin disability and proceeded to deny on the merits.  
However, the question of whether new and material evidence 
has been received to reopen the claim is a question which 
must be addressed by the Board regardless of the RO's action 
because it goes to the Board's jurisdiction to adjudicate the 
underlying merits of the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  There is no prejudice to the veteran 
by proceeding with an analysis of new and material evidence, 
as the Board finds that the record contains sufficient 
evidence to reopen the claim. 

At this point, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In addressing whether the requirements under the VCAA were 
met in this case, the Board finds that there is sufficient 
evidence to reopen this matter and examine the case on the 
merits.  Therefore, as to the limited issue of reopening this 
appeal, the Board finds that to the extent that the VCAA may 
not have been fully satisfied, there is no prejudice to the 
veteran in this regard, because that matter is being resolved 
in the veteran's favor.  

In regard to the narrow issue of reopening the veteran's 
claim, the Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence with respect to claims made on or after August 29, 
2001.  38 C.F.R. § 3.156(a); see 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  However, as the veteran filed his claim prior to 
this date, the earlier version of the law remains applicable 
in this case.  

According to applicable law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

Since the time of the RO's prior final denial in this case, 
additional evidence of significance has been submitted into 
the record.  Such evidence includes the following:  A January 
2001 letter from a private physician, B.G.H., M.D., with 
attached treatment records, stating that he had treated the 
veteran for pityriasis rosea in August 1972, within one year 
of returning from duty in Vietnam with a history of an 
undiagnosed rash, and that he had subsequently treated the 
veteran for tinea pedis and dermatophytid 1981, 1982, 1986, 
and 2001; 2000; a March 2003 letter from another private 
physician, M.W.M., M.D., commenting on the nature of 
pityriasis rosea; photographs of the veteran's hands and 
feet; lay statements submitted by the veteran's father and 
brother; and the veteran's March 2004 hearing testimony 
before the Board, which elaborates on his claim.  

Such evidence is new and material because at the time of the 
RO's final decision in May 1972, the RO had determined that 
there was no medical evidence of record showing that the 
veteran was treated for a skin disability after discharge 
from service.  As this evidence was not previously submitted, 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the Board is satisfied 
that new and material evidence was presented to reopen the 
claim for service connection for a skin disability affecting 
the hands and feet. 


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for a skin disability 
affecting the hands and feet is reopened.  The appeal is 
granted to this extent.


REMAND

For the reasons discussed below, the Board finds that the 
VCAA requires further development and that the case must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for this purpose.  

The Board finds that further evidentiary development by the 
RO is required before appellate review may be completed 
concerning the claim of entitlement to service connection for 
a skin disability.  

In denying the veteran's claim for a skin disability, the RO 
relied upon the March 2003 letter from M.W.M., M.D., which 
simply discusses the nature of pityiasis rosea and the 
possibility that the veteran may have been misdiagnosed with 
pityiasis rosea.  In regard to the veteran's history of tinea 
pedis and dermatophytid as described by B.G.H., M.D., the RO 
determined that since there was no evidence in the service 
medical records (SMRs) that the veteran had tinea pedis and 
dermatophytid, there was no basis for awarding service 
connection.  However, the Board finds that the issue of 
whether the veteran's current skin disability is related to 
service has not been adequately addressed by the evidence of 
record, and that further development is therefore required. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO veteran should be scheduled 
for a dermatological examination for the 
purpose of evaluating the veteran's claim 
of entitlement to service connection for 
a skin disability affecting the hands and 
feet.  The examiner should review the 
claims file, examine the veteran in 
accordance with the requirements of 
38 C.F.R. § 4.118, and undertake any and 
all clinical tests or studies deemed 
appropriate.  The examiner should offer 
an opinion as to whether the veteran 
suffers from a skin disability, and if 
so, whether it is at least as likely as 
not that such a disability was incurred 
in or as a result of service.  In so 
doing, the examiner should comment on the 
prior diagnoses already of record and the 
comments of M.W.M., M.D. and B.G.H., M.D.  
The examiner should be asked to report 
all findings in detail, and to provide a 
rationale for all opinions rendered.

2.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, in 
conjunction with any notification and 
development necessary as may then be 
required by the Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)) and the applicable VA regulations 
(codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  
After all required notification and 
development have been completed, the RO 
should take adjudicatory action.  If the 
benefit sought is denied, a supplemental 
statement of the case should be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



